         Case 1:16-cv-10947-MLW Document 71 Filed 04/15/19 Page 1 of 3



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MASSACHUSETTS
UNITED STATES OF AMERICA, et al. ex
rel. ROBERT E. MANCHESTER,
                                                  Case No. 1:16-cv-10947-MLW
               Plaintiff/Relator,

       v.

PURDUE PHARMA L.P.; PURDUE
PHARMA, INC.; PURDUE FREDERICK
CO.; MCKESSON CORPORATION;
CARDINAL HEALTH, INC.; AND
AMERISOURCEBERGEN CORP.,

               Defendants.


            DEFENDANTS’ JOINDER IN UNITED STATES’ OPPOSITION OF
                   MOTION FOR SUBSTITUTION OF PARTY

       For the reasons stated by the United States, Purdue Pharma L.P., Purdue Pharma Inc.,

The Purdue Frederick Company Inc., Cardinal Health, Inc., AmerisourceBergen Corporation,

and McKesson Corporation (collectively, “Defendants”) join in the opposition to the Motion for

Substitution of Party.



Dated: April 15, 2019

/s/ Timothy C. Blank                            /s/ Alison M. Newman
Timothy C. Blank (BBO # 548670)                 Alison M. Newman, BBO # 693953
Jon E. Olsson (BBO #698783)                     WILLIAMS & CONNOLLY, LLP
One International Place                         725 Twelfth Street, N.W.
100 Oliver Street, 40th Floor                   Washington, DC 20005
Boston, MA 02110                                (202) 434-5354
(617) 728-7154                                  anewman@wc.com
timothy.blank@dechert.com
jon.olsson@dechert.com                          Attorney for Defendant Cardinal Health, Inc.

Sheila L. Birnbaum (admitted pro hac vice)
Mark S. Cheffo (admitted pro hac vice)
Debra D. O’Gorman (admitted pro hac vice)
Bert L. Wolff (admitted pro hac vice)
        Case 1:16-cv-10947-MLW Document 71 Filed 04/15/19 Page 2 of 3



Three Bryant Park
1095 Avenue of the Americas
New York, NY 10036
(212) 698-3500
sheila.birnbaum@dechert.com
mark.cheffo@dechert.com
debra.o’gorman@dechert.com
bert.wolff@dechert.com

Attorneys for Defendants Purdue Pharma L.P.,
Purdue Pharma Inc. and The Purdue
Frederick Company Inc.


/s/ Joshua D. Dunlap                               /s/ John O. Mirick ______________________
Joshua D. Dunlap, BBO # 672312                     John O. Mirick (BBO # 349240)
PIERCE ATWOOD LLP                                  MIRICK, O’CONNELL, DEMALLIE
254 Commercial Street                              & LOUGEE, LLP
Portland, ME 04101                                 100 Front Street
(207) 791-1100                                     Worcester, MA 01608-1477
jdunlap@pierceatwood.com                           Telephone: (508) 791-8500
                                                   Facsimile: (508) 791-8502
Attorney for Defendant AmerisourceBergen           jmirick@mirickoconnell.com
Corporation
                                                   Attorney for Defendant McKesson Corporation
                                                   .




                                               2
         Case 1:16-cv-10947-MLW Document 71 Filed 04/15/19 Page 3 of 3



                                CERTIFICATE OF SERVICE

I hereby certify that a true copy of the above document was served via e-mail upon the following

counsel of record on April 15, 2019:

Francis G. Conrad, Esq. (BBO # 668260)
CONRAD LAW OFFICES
P.O. Box 68
Huletts Landing, New York 12841-0068
(516) 835-2287
fconrad@vermontel.net

Attorney for the Plaintiff Relator, Robert E. Manchester


Steven Sharobem (BBO # 664583)
ASSISTANT UNITED STATES ATTORNEY
John Joseph Moakley Courthouse
One Courthouse Way, Suite 9200
Boston, Massachusetts 02210
(617) 748-3355
steven.sharobem@usdoj.gov

Counsel for The United States


Dated:        April 15, 2019

                                                           /s/ Timothy C. Blank
                                                           Timothy C. Blank




                                                3
